DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In regards claim 1, the Applicant argues that “…Batarseh does not teach, suggest, or disclose a side output port.”. 
	The Examiner respectfully disagrees. The claim broadly recites “a side output port disposed within a side surface of the housing”. In figure 4B of Batarseh, the output port 230 opens to the left, and thus is situated on the left side of the housing 35.
	The Applicant further states that Batarseh does not teach “the side output port comprising a fiber optic medium for transmitting the laser beam from inside the housing to outside the housing.”.
	The Applicant’s disclosure fails to point out what entails “a fiber optic medium” such that it is used “for transmitting the laser beam from inside the housing to outside the housing.”. The claim broadly recites “a fiber optic medium”. 
	However, the fluid knife 210 and purging nozzles 220 of Batarseh can be interpreted as “a fiber optic medium” as the combined elements create an unobstructed path for collimated laser beam 160 from cover lens 250 to hydrocarbon bearing formation 2 (pp[0056]).
	Rejection of claim 1 will be maintained.


The Examiner respectfully disagrees. Batarseh either explicitly/implicitly teaches both sublimation and spallation.  In paragraph [0058] of Batarseh it discloses that vacuum nozzles 230 vacuum dust and vapor, created by the sublimation of hydrocarbon bearing formation 2 by collimated laser beam 160, from the area surrounding laser muzzle 45. Furthermore, the specification of the claimed invention does not disclose any special feature of the laser that would cause spallation whilst other lasers would not.  Therefore, it appears that spallation would be an inherent ability of a laser beam being used to penetrate rock formations. 
Rejection of claim 26 will be maintained.

In regards to claim 5, the Applicant argues that “The path of the laser beam can be changed and is controllable by the control system of Batarseh. Thus, a person of skill in the art would have no need to include the adjustment mechanism taught by Chen in the system of Batarseh because Batarseh can already relocate and manipulate the laser beam.”.
The Examiner agrees that “The path of the laser beam can be changed and is controllable by the control system of Batarseh.”, but the claim requires that “an adjustment mechanism to change a distance between the first lens and the second lens, the adjustment mechanism being controllable by the control system.”. Although, Batarseh teaches a first lens (120; Fig. 4a,b) and a second lens (130) in the path of the laser beam (80), Batarseh does not disclose “an adjustment mechanism to change a distance between the first lens and the second lens, the adjustment mechanism being controllable by the control system”. However, Chen discloses that an adjustment mechanism to change a distance between the first lens and the second lens, a control 
The rejection to claim 5 will be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 14, 16 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batarseh (U.S. Publication No. 20140360778).	
      In regards to claim 1, Batarseh teaches a system comprising: 
a laser tool comprising (Fig. 3-4b): an optical assembly (Fig. 4a,b: combination of 100, 110, and components within 35)  configured to shape a laser beam (160) for output (pp[0046], Fig. 3: laser muzzle 45 through which collimated laser beam 160 (not shown) is discharged); and
 a housing (35; Fig. 3) that contains the optical assembly (Fig. 4a,b), the housing (35; Fig. 3,4a) comprising a side output port disposed within a side surface of the housing (230 is a “side output port” as it is at a side of the housing 35 as shown), the side output port comprising a fiber optic medium (combination of 210 and 220) for transmitting the laser beam from inside the housing to outside the housing (pp[0056]: combined function of fluid knife 210 and purging nozzles 220 that create an unobstructed path for collimated laser beam 160 from cover lens 250 to hydrocarbon bearing formation 2. This interpretation is consistent with the broad recitation of “fiber optic medium” as 210,220 allows smooth transmission of the laser beam and the fiber optic cable is configured to conduct the high power laser beam. Furthermore, the disclosure of the claimed invention lacks any description of what entails a “fiber optic medium”.)  ,  the housing being configured for movement to direct the laser beam within a wellbore, the movement comprising rotation of the laser tool at least partly around a longitudinal axis of the housing (pp[0045], Fig. 3, 4a: the housing 35 rotates around the axis of hard case 50. Therefore, the optical assembly within 35 also rotates.) and tilting the housing relative to a longitudinal axis of the wellbore (pp[0045]: housing 35 can be flexible and therefore can tilt relative to a longitudinal axis of the wellbore 4.); and 
a control system to control at least one of the movement of the housing or an operation of the optical assembly to direct the laser beam within the wellbore (“Operation of the optical assembly” is broad and could encompass merely turning on the laser. pp[0041],[0057]: surface unit 10 controls the placement of motion system 40 and rotational system 30 based only on a specified elevation target and a position target on and off periods of the discharging of laser beam 160. As shown in Fig. 2, laser tool is 30 contains housing 35. Control unit 10 controls motions of 30, therefore, it also controls the motion of the housings 35 containing the optical assembly. Therefore, the surface unit 10 controls the motion of the housing 35 and an operation of the optical assembly (on and off periods of beam 160).).  

In regards to claim 3, Batarseh teaches the system of claim 1, where shaping the laser beam comprises collimating the laser beam (pp[0046]: collimated laser beam 160), and where a partial rotation of the laser tool around the longitudinal axis shapes walls of the wellbore by the laser beam via the side output port (Fig. 3, 4a, pp[0042]: housing 35 rotates which in turn rotates the side output port 230 around a longitudinal axis (along the arrow at 80 in Fig. 3) resulting in one or more enlarged regions (pp[0034]: The rotational system discharges collimated laser beam 160 to penetrate wellbore casing 8, cement 6, and hydrocarbon bearing formation 2 to form, for example, holes or tunnels.)., where the one or more enlarged regions do not extend around the entire circumference of the wellbore (implicit as the number of holes and tunnels is controllable; pp[0041]: laser surface unit 10 can be programmed to control the placement of motion system 40 and rotational system 30 based only on a specified elevation target and a position target.) 

In regards to claim 4, Batarseh teaches the system of claim 1, where shaping the laser beam comprises spreading the laser beam (Fig. 4A, B: the laser beam 160 is spread between lenses 120 and 130 in order to shape the beam 160.). 

In regards to claim 14, Batarseh teaches the system of claim 1,   the housing further comprising a bottom port disposed within a bottom surface of the housing (Fig. 3,4a: 230 is a “side output port” as it is at the bottom surface of the housing 35) and configured to output the laser beam (160), where the laser beam has an optical power of at least one kilowatt (1kw) (pp[0036]: laser surface unit 10 includes, for example, a 5.34-kW Ytterbium-doped multiclad fiber laser.), where the wellbore comprises a main wellbore (wellbore 4), and where the laser beam forms an inclined wellbore off of the main wellbore (pp[0051]: inherent as beam manipulator 105 redirects the path of raw laser beam 80 along a different angle, along the x-axis, the y-axis, or both.). 

In regards to claim 16, Batarseh teaches the system of claim 1, further comprising: one or more environmental sensors to sense environmental conditions within the wellbore during operation of the laser tool (Fig. 3-4b, pp[0042]: temperature sensor 240).

      In regards to claim 26, Batarseh teaches a system comprising: 
          multiple laser tools that are connected (Fig.2: multiple laser tools 30 that are connected), each of the multiple laser tools being for use at a different depth (Fig. 2: as shown) within a wellbore (4) formed within a hydrocarbon formation (hydrocarbon bearing formation 2), each of the multiple laser tools comprising:
         an optical assembly (Fig. 4a, b: combination of 100, 110, and components within 35) configured to shape (via at least lenses 120 and 130) a laser beam for output (pp[0046], Fig. 3: laser muzzle 45 through which collimated laser beam 160 (not shown) is discharged); and 
         a housing (35; Fig. 3)  that contains the optical assembly (Fig. 4a,b), the housing being configured for movement to direct the laser beam within the wellbore, the movement comprising rotation of the housing around a longitudinal axis of the housing (pp[0045], Fig. 3, 4a: the housing 35 rotates around the axis of hard case 50. Therefore, the optical assembly within 35 also rotates.) and tilting the housing relative to the longitudinal axis (pp[0045]: housing 35 can be flexible and therefore can tilt relative to a longitudinal axis of the wellbore 4.); and
(pp[0041],[0057]: surface unit 10 controls the placement of motion system 40 and rotational system 30 based only on a specified elevation target and a position target on and off periods of the discharging of laser beam 160. As shown in Fig. 2, laser tool is 30 contains housing 35. Control unit 10 controls motions of 30, therefore, it also controls the motion of the housings 35 which are attached to 30.), where the multiple laser tools cut through one or more structures of the wellbore via both sublimation (pp[0058]: Vacuum nozzles 230 vacuum dust and vapor, created by the sublimation of hydrocarbon bearing formation 2 by collimated laser beam 160, from the area surrounding laser muzzle 45.) and spallation (implicit as some rocks will fracture and be fragmented when contacted by the laser beam. Furthermore, it is noted that the specification of the claimed invention does not disclose any special feature of the laser that would cause spallation whilst other lasers would not. It appears that spallation would be an inherent ability of a laser beam being used to penetrate rock formations.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 41, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Publication No. 20140360778).
In regards to claim 2, Batarseh teaches the system of claim 1, where shaping the laser
beam comprises focusing the laser beam, where the laser tool comprises an optical power (pp[0036]: laser surface unit 10 includes, for example, a 5.34-kW Ytterbium- doped multiclad fiber laser.) and intensity (implicit). 
	Batarseh is silent regarding where the laser tool comprises an optical power of 1kW, and where the laser tool comprises an intensity of 5kW/cm2.
However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have modified Batarseh such that the laser tool comprises an optical power of 1kW and an intensity of 5kW/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.





         However, Batarseh is does not explicitly teach where at least one laser tool of the multiple laser tools comprises a laser beam with a diameter that is within a range of  0.25 inches (6.35 millimeters (mm)) to 2.0 inches (50.8mm).
        Batarseh does disclose that diameter of the laser beam is controllable and the diameter of the collimated laser beam 160 controls the diameter of the tunnel (pp[0054]).
      Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the system of Batarseh such that the laser beam has a diameter that is within a range of 0.25 inches (6.35 millimeters (mm)) to 2.0 inches (50.8mm) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

            In regards to claim 45, Batarseh teaches the system of claim 26, where the multiple laser tools are configured to heat the hydrocarbon formation to a spallation temperature of the hydrocarbon formation (Implicit as some rocks will fracture and be fragmented when contacted by the laser beam.  Furthermore, the rock is contacted with heat that causes sublimation (pp[0058]) which requires a greater range of heat.)
           Batarseh does not explicitly teach heat the hydrocarbon formation to a first temperature range from 300 degrees C and to 575 degrees C corresponding to a spallation temperature of the hydrocarbon formation.
          However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have modified Batarseh such that the heat temperature ranges In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 21

         In regards to claim 46, Batarseh teaches the system of claim 45, where the multiple laser tools are configured to heat the hydrocarbon formation a sublimation temperature of the hydrocarbon formation (pp[0058]: Vacuum nozzles 230 vacuum dust and vapor, created by the sublimation of hydrocarbon bearing formation 2 by collimated laser beam 160, from the area surrounding laser muzzle 45.)
         Batarseh does not explicitly teach heat the hydrocarbon formation to a second temperature range greater than 1100 degrees C corresponding to a sublimation temperature of the hydrocarbon formation.
          However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have modified Batarseh such that the hydrocarbon formation is heated to a second temperature range greater than 1100 degrees C corresponding to a sublimation temperature of the hydrocarbon formation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Publication No. 20140360778) in view of Chen (U.S. Publication No. 20060114311).
In regards to claim 5, Batarseh teaches the system of claim 1, where the optical assembly comprises:
 a first lens (120; Fig. 4a,b) in a path of the laser beam (raw laser beam 80); a second lens (130) in the path of the laser beam (80), the second lens (130) being downstream from the first lens (120) in the path of the laser beam; and
 Batarseh does not explicitly teach an adjustment mechanism to change a distance between the first lens and the second lens, the adjustment mechanism being controllable by the control system.  
Batarseh does disclose that the physical distance between the lenses (120, 130; Fig. 4a,b) affects the size and shape of the tunnel created by downhole laser tool 1 in hydrocarbon bearing formation 2 (pp[0050]).
Chen discloses an adjustment mechanism to change a distance between the first lens and the second lens, the adjustment mechanism being controllable by the control system (pp[0021], Fig. 4,6: the distance between the lenses 3 and 4 can be adjusted by means of displacing the supporting seats 6 relative to each other along the supporting rod 12).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the system of Batarseh with an adjustment mechanism taught by Chen  to adjust the distance between the lenses in order to change the size and shape of the tunnel created by downhole laser tool. 


Batarseh further discloses where the first lens comprises a focusing lens to focus the laser beam (pp[0053], fig. 4a,b: focused lens 120), the second lens comprises a collimating lens to receive the laser beam from the focusing lens and to collimate the laser beam (pp[0050]: collimator 130).
The combination of Batarseh and Chen discloses the adjustment mechanism comprises an adjustable rod to move the first lens along the path of the laser beam.  
In regards to claim 7, the combination of Batarseh and Chen teaches the system of claim 5.
Batarseh teaches where the first lens comprises a focusing lens to focus the laser beam (pp[0053], fig. 4a,b: focused lens 120), the second lens  comprises a diverging lens to receive the laser beam from the focusing lens and to cause the laser beam to spread (pp[0050], fig. 4a,b: collimator 130 which spreads the raw beam 80.).
The combination of Batarseh and Chen the adjustment mechanism comprises an adjustable rod to move the first lens along the path of the laser beam.  

In regards to claim 8, the combination of Batarseh and Chen teaches the system of claim 5, where the optical assembly comprises: 
Batarseh further teaches a beam director (beam manipulator 105) that is movable into or out of the path of the laser beam (pp[0051]: 105 can be moved into and out of contact with the raw beam 80), the beam director (105) being downstream from the first lens (120; Fig. 4b) in the path of the laser beam (path of raw beam 80; Fig. 4b), the beam director for changing the path of the laser beam, the beam director being controllable by the control system (pp[0051]: the position of beam manipulator 105 can be adjusted during an off period of laser surface unit 10), and
 a bottom output port disposed in the housing (Fig. 4b: output at the end of housing 35 at 230), where, when the beam director is fully retracted (as shown in Fig.4b as 110 contacts raw beam 80 to direct the beam.), the laser beam exits the housing through the bottom output port (Fig. 4b).  

In regards to claim 9, the combination of Batarseh and Chen teaches the system of claim 8.
Batarseh further teaches where the beam director comprises at least one of a mirror, a beam splitter, or a prism (pp[0051], [0064]: beam manipulator 105 can include a mirror, beam splitter or prism.).  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Publication No. 20140360778) in view of Batarseh et al. (U.S. Publication No. 20160160618).
In regards to claim 10, Batarseh teaches the system of claim 1, where the housing comprises a purging port, the purging port for outputting a purging medium (pp[0056]: purging nozzles 220 could be one, two or more nozzles capable of purging the area in front of laser muzzle 45. Purging nozzles 220 emit any purging media capable of clearing dust and vapor from laser muzzle 45 and the front of rotational head 35.).

Batarseh ‘618 discloses where the purging medium comprises a liquid halocarbon (pp[0038]: Purging nozzle 48 is oriented to direct a purging fluid along a direction of laser beam 38. The purging fluid may be a halocarbon.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the purging fluid of Batarseh with the a halocarbon as taught by Batarseh’618 as a well-known purging fluid that cleans the debris from the laser tool without absorbing laser energy.
The combination of Batarseh and Batarseh’618 is silent regarding a halocarbon-oil comprising a viscosity in a range from 0.8 centipoise (cP) to 1000 cP at 100 degrees Fahrenheit.  
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Batarseh and Batarseh’618 such that the purging fluid comprises a viscosity in a range from 0.8 centipoise (cP) to 1000 cP at 100 degrees Fahrenheit since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

In regards to claim 11, the combination of Batarseh and Batarseh’618 teaches the system of claim 10.
(pp[0035]: Fluid knife (fins) 210, which is disposed in the rotational head 35, emits any gas, including, for example, air or nitrogen capable of keeping cover lens 250 clear of dust and vapor.); ; and one or more cover lenses to protect the optical assembly (pp[0055]: laser tool head 200 includes cover lens 250. Cover lens 250 protects focusing system 100 by preventing dust and vapor from entering focusing system 100.).

In regards to claim 12, the combination of Batarseh and Batarseh’618 teaches the system of claim 11.
Batarseh further teaches where the purging media comprises a gas (pp[0056]:Purging media can include, for example, liquid or gas.); and where the one or more cover lenses do not affect the size or shape of the laser beam (pp[0055]: Cover lens 250 does not manipulate collimated laser beam 160.).
The combination of Batarseh and Batarseh’618 does not explicitly teach where the purging media comprises an inert gas.  
Batarseh’618 does disclose that a purging medium that does not absorb laser energy is desired (pp[0038]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Batarseh and Batarseh’618 such that the purging medium is an inert gas so that the efficacy of the laser is not affected by the purging medium.
 

Batarseh further teaches where the purging media comprises a liquid (pp[0056]:Purging media can include, for example, liquid or gas.), where the one or more cover lenses allow the laser beam to pass unchanged (pp[0055]: Cover lens 250 does not manipulate collimated laser beam 160.), where the one or more cover lenses (250) fit within the housing (35),
The combination of Batarseh and Batarseh’61 is silent regarding where the one or more cover lenses are held in place by multiple rings.
Batarseh does disclose that the one or more cover lenses (250) is secured within the housing (35;Fig. 4b).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Batarseh and Batarseh’61 such that the one or more cover lenses are held in place by multiple rings as an alternative design choice to yield the same predictable results of securing the at least one or more cover lenses in place within the focusing system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Batarseh (U.S. Publication No. 20140360778) in view of Glasgow, Jr. et al. (U.S. Publication No. 20190100992).
In regards to claim 15, Batarseh teaches the system of claim 13 and the laser tool (Fig. 3-4b).

Glasgow discloses acoustic transducers used with a well tool 150 in order to provide image surfaces of the wellbore 100 (pp[0046], Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Batarseh with the acoustic transducers of Glasgow in order to provide images of the wellbore during well operations.
The combination of Batarseh and Glasgow teaches an acoustic camera on the housing to capture images or video during operation of the laser tool.  
Allowable Subject Matter
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676